16-01019-scc          Doc 812       Filed 03/05/19       Entered 03/05/19 16:32:37              Main Document
                                                        Pg 1 of 1
                                              775 Baywood Drive, Suite 100
                                              Petaluma, CA 94954
                                              tel (415) 878-0030
                                              fax (415) 878-0035




                                                   March 5, 2019

VIA ECF & E-MAIL

The Honorable Shelley C. Chapman
United States Bankruptcy Judge
Southern District of New York
One Bowling Green
New York, New York 10004
Jamie_Eisen@nysb.uscourts.gov
SCCChambers@nysb.uscourts.com

           Re:       In re: Lehman Brothers Holdings, Inc. v. 1st Advantage Mortgage, LLC, et al.,
                    Adv. Proceeding No. 16-01019-SCC
                    In re: Lehman Brothers Holdings, Inc. v. Hartland Mortgage Centers, LLC
                    Adv. Proceeding No. 16-01317-SCC
                    Adv. Proceeding No. 18-01800-SCC

Dear Judge Chapman:

        I write on behalf of the above-referenced client to respectfully request that the Court
schedule a brief in chambers conference on Thursday March 7, 2019, after the status conference
scheduled in the above-referenced adversary proceeding on that same date. The purpose is to
discuss the Plan Administrator’s unwillingness to resolve its claims against Hartland, an entity
that has been defunct for over four years, as encouraged by Your Honor on June 12, 2018. 1 I
have enclosed a list of issues and supporting confidential financial information via email as
requested by your honor from a prior in chambers discussion. However, due to its confidential
nature I will not be placing the Exhibits in the public record.


                                                                             Respectfully submitted,

                                                                              /S/ Tracy L. Henderson
                                                                             Tracy L. Henderson, Esq

cc: LBHI’s Counsel (via ECF)
Exhibit 1: LBHI Issues and Hartland Responses
Exhibits A-L: Supporting Financial Documentation




1
    Excerpts from the June 12, 2018 Transcript have been previously provided in this matter.
